443 U. S. 658. Upon consideration of the motion of the State of Washington for modification of the opinion of this Court, the memorandum filed by the respondent tribes, the memorandum filed by the United States and the reply thereto, it is ordered that footnote 16 of the opinion be modified as follows:
"A factual dispute exists on the question of what percentage of the fish in the case area actually passes through Indian fishing areas and is therefore subject to the District Court’s allocations. In the absence of any *817relevant findings by the courts below, we are unable to express any view on the matter.”